DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on February 4, 2021, in which claims 1, 7, 13, 15-17, 19-21 and 27-29 have been amended.  Accordingly, claims 1-7, 12, 13, 15-21 and 26-29 remain pending for examination.
Status of Claims
3.	Claims 1-7, 12, 13, 15-21 and 26-29 are pending, all of which are rejected under 35 U.S.C. 103.
Information Disclosure Statement
4.	The information disclosure statement, filed February 5, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claims 1-7, 12, 13, 15-21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal et al. (United States Patent Application Publication No. US 2016/0380865 A1), hereinafter “Dubal” in view of Kristopher Raney (United States Patent Application Publication No. US 2017/0099195 A1), hereinafter “Raney”.
	Regarding claim 15, Dubal discloses a monitoring controller of a first host for monitoring network performance, the monitoring controller comprising (host platform configuration 1200 including platform hardware 1202) (Dubal, FIG. 12, paragraph [0085]):	a processor (processor comprising a System on a Chip (SoC) 1204 as well as processing cores 1205) (Dubal, FIG. 12, paragraphs [0085] and [0087]); and	a memory containing instructions which, when executed by the processor, cause the monitoring controller to perform operations to (software components 1224 and firmware components 1228 loaded into system memory 1212 and executed on cores 1205) (Dubal, FIG. 12, paragraph [0088]):		determine a change in a communication between a first application instance and a second application instance by observing application traffic exchanged between the first and second application instances, the first application instance being executed on the first host and the second application instance being executed on a second host (wherein FIG. 5 depicts a Netflow data capture scheme that is implemented to monitor traffic forwarded to and sent from applications running on virtual machines (VMs) 502 within a server 500. In particular, Netflow traffic data is collected at one or more ports 504 of a NIC 506 using a Netflow collection agent 508, a Netflow export agent 510, and a Netflow collector 512. Each of the VMs 502 includes a virtual NIC 514 that implements a virtual function 516 and hosts a system image (SI) 518 running one or more applications 520, which are producers and/or consumers of network traffic that passes through ports 504 of NIC 506. With further reference to FIG. 6, Dubal teaches that at block 606, a new Netflow is detected and in response, flow classifier (which may be implemented on the NIC), programs the NIC with a 7-tuple filter) (Dubal, FIGS. 5 and 6, paragraphs [0057]-[0059]).  Dubal does not explicitly disclose wherein the monitoring controller initiates a monitoring controller process corresponding to an individual container, individual virtual machine or uni-kernel to run on the first host to perform the operations, and the monitoring controller process to communicate with another monitoring controller process running on the second host; and	initiate, by the monitoring controller process, a monitoring instance in the first host for exchanging test packets between the first host and the second host for monitoring network performance.	In an analogous art, however, Raney discloses wherein a monitoring controller initiates a monitoring controller process corresponding to an individual container, individual virtual machine or uni-kernel to run on the first host to perform the operations (wherein Raney discloses a client packet monitor application 110 running on a client virtual machine (VM) platform 104 of a first host (VM host server 102 - See FIG. 1), which communicates directly with a tool packet monitor application 130 running on a tool VM platform 124 of a second host (VM host server 122). More particularly, as illustrated in greater detail in FIG. 2, client monitor application 110 receives a copy 224 of client traffic communicated through the network interface 206. The copied traffic 224 is then processed by one or more filters 214 to identify traffic of interest for one or more network analysis tools. This traffic of interest is sent to the tool packet interface 220 which uses the encapsulation engine 222 to add encapsulation headers to the traffic of interest. The encapsulation headers are later used by the tool packet monitor application 130 (See FIG. 3) when receiving the traffic of interest from the client packet monitor application 110 to identify the one or more tool applications to receive the traffic of interest. Raney further teaches that the virtualization layer 112 (See again, FIG. 1) that the client VM platform 104 runs on can be implemented using a container engine. In particular, with further reference to FIG. 6B, Raney teaches that using a container engine, the client packet monitor application 110 and tool packet monitor application 130 each operate along with applications 602/612 within a VM platform 512 that operates on top of the container engine, which in the given embodiment, the applications 602/612 as well as the client/tool packet monitor applications 110/130 are containers or other software components within a single VM platform 512) (Raney, FIGS. 1-3 and 6B, paragraphs [0039]-[0040], [0046] and [0057]), and the monitoring controller process to communicate with another monitoring controller process running on the second host (again, the client packet monitor application 110 in direct communication with and sending encapsulated traffic of interest to the tool packet monitor application 130, via network interface 206 as part of the VM platform traffic 208) (Raney, FIGS. 1-3, paragraph [0046]); and	initiate, by the monitoring controller process, a monitoring instance in the first host for exchanging test packets between the first host and the second host for monitoring network performance (again, sending encapsulated traffic of interest to the tool packet monitor application 130 of the tool VM platform 124 running on the second host (VM host server 122)) (Raney, FIGS. 1-3, paragraph [0046]).	Dubal and Raney are analogous art because they are from the same problem solving area, namely, monitoring traffic in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dubal and Raney before him or her, to modify the Netflow traffic monitoring system of Dubal to include the additional limitations of wherein a monitoring controller initiates a monitoring controller process corresponding to an individual container, individual virtual machine or uni-kernel to run on the first host to perform the operations, and the monitoring controller process to communicate with another monitoring controller process running on the second host; and	initiate, by the monitoring controller process, a monitoring instance in the first host for exchanging test packets between the first host and the second host for monitoring network performance, as disclosed in Raney, with reasonable expectation that this would result in a network monitoring system having the added benefit of allowing for tool traffic flows to travel within the same network as data plane traffic, thereby preventing any additional risks from being introduced with respect to existing security constraints and protections within the network infrastructure, while also precluding the need for additional or separate security management within the existing traffic monitoring environment for the visibility overlay (See Raney, paragraph [0048]).  This method of improving the Netflow data capture scheme of Dubal was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Raney.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dubal with Raney to obtain the invention as specified in claim 15.
	Claim 29 is directed to a non-transitory computer-readable storage medium, having stored there on computer readable code which, when executed on a processor causes the processor to perform limitations substantially as described in “monitoring controller” claim 15, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as Dubal-Raney discloses such a “non-transitory computer-readable storage medium” (virtual machine running on a processor or core or otherwise implemented or realized upon or within a computer-readable or machine-readable non-transitory storage medium) (Dubal, paragraph [0185]), Claim 29 is rejected under the same rationale.
	In addition, claim 1 includes a method that performs limitations substantially as described in “monitoring controller” claim 15, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	As to claim 16, Dubal discloses the monitoring controller according to claim 15 (See again, arrangement shown in FIG. 5) (Dubal, FIG. 5).  Dubal does not expressly disclose, but Raney discloses, wherein the monitoring controller process is further to determine the change in the communication between the two application instances by obtaining a notification of the change in the communication between the two application instances (wherein Raney further teaches that traffic management VM platform 150 (See again, FIG. 1, and also FIG. 9) can also respond to dynamic changes in the numbers of client VM platforms and can dynamically adjust numbers of tool VM platforms based upon capacity needs. In particular, with reference to FIG. 9, Raney teaches that traffic management VM platform 150 can operate to initiate and/or configure new tool VM platforms when additional tool processing capacity is needed based upon additional client traffic. In the embodiment 900 depicted in FIG. 9, the source group 702 of VM platforms includes client VM platforms 104, 752, 754, and 756. As such, tool traffic 226, 753, 755, and 757 is being generated and provided to the destination group 704. In the given embodiment, Raney teaches that a determination was made that tool VM platform 124 did not have the capacity needed to process all of the tool traffic. As such, an additional tool VM platform 902 was initiated and configured, e.g., using the traffic management VM platform 150. Furthermore, the traffic management VM platform 150 sends management information to the client packet monitors 110 operating in client VM platforms 754 and 756 so that tool traffic 755 and 757 is now sent to the new tool VM platform 902) (Raney, FIGS. 1 and 9, paragraphs [0060] and [0064]-[0065]).	Dubal and Raney are analogous art because they are from the same problem solving area, namely, monitoring traffic in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dubal and Raney before him or her, to modify the Netflow traffic monitoring system of Dubal to include the additional limitation of wherein the monitoring controller process is further to determine the change in the communication between the two application instances by obtaining a notification of the change in the communication between the two application instances, as disclosed in Raney, with reasonable expectation that this would result in a network monitoring system having the added benefit of being able to scale up their capacity resources as needed (See Raney, paragraph [0064]).  This method of improving the Netflow data capture scheme of Dubal was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Raney.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dubal with Raney to obtain the invention as specified in claim 16.
	Regarding claim 17, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the monitoring controller process is further to receive traffic between the two application instances, wherein the traffic has been tapped from a virtual switch comprised in the first host (further teaching collection of VM-to-VM traffic, using virtual switch (See FIGS. 5a and 9a)) (Dubal, FIGS. 5a and 9a, paragraphs [0033] and [0079]-[0081]).  The motivation regarding the obviousness of claim 15 is also applied to claim 17.
	Regarding claim 18, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the change comprises one or more of a new communication between the two application instances (again, new Netflow) (Dubal, paragraph [0059]); that an existing, previously active communication having expired; a change in traffic intensity; a change in traffic pattern; and a change of communication protocol.  The motivation regarding the obviousness of claim 15 is also applied to claim 18.
	Regarding claim 19, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the monitoring controller process further to determine that no previous monitoring is currently ongoing between the hosts with regard to the change, at least not with regard to a metric associated with the change in the communication between the first and the second application instances (wherein Dubal further teaches a split classification scheme which is implemented under which existing flows (e.g., previously classified flows) are identified in network interface 904 by flow classifier 946a, while packets that do not belong to an existing flow are forwarded to flow classifier 946 for packet classification corresponding to a new packet flow. Information for the new packet flow is then provided to flow classifier 946a) (Dubal, FIG. 9, paragraph [0076]).  The motivation regarding the obviousness of claim 15 is also applied to claim 19.
	Regarding claim 20, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the monitoring controller process further to initiate the monitoring instance in the first host for transmitting test packets from the first host to the second host by obtaining a software image required for starting one or more monitoring instances in the first host (again, hosting a system image (SI) 518 running one or more applications 520, which are producers and/or consumers of network traffic that passes through ports 504 of NIC 506) (Dubal, paragraph [0058]).  The motivation regarding the obviousness of claim 15 is also applied to claim 20.
	Regarding claim 21, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the monitoring controller process further to request the monitoring controller process of the second host to initiate a corresponding monitoring instance (further disclosing a Netflow collection agent 1000 collects Netflow data and sends the Netflow data to a Netflow security monitor 1008 that is external to the platform NIC 1006 is installed in - See FIG. 10) (Dubal, FIG. 10, paragraph [0083]).  The motivation regarding the obviousness of claim 15 is also applied to claim 21.
	Regarding claim 26, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the application traffic is exchanged between virtualised applications, or wherein the two application instances are virtualised applications (again, each of VMs 502 includes a virtual NIC 514 that implements a virtual function 516 and hosts a system image (SI) 518 running one or more applications 520, which are producers and/or consumers of network traffic that passes through ports 504 of NIC 506) (Dubal, FIG. 5, paragraph [0058]).  The motivation regarding the obviousness of claim 15 is also applied to claim 26.
	Regarding claim 27, Dubal-Raney discloses the monitoring controller according to claim 26, wherein the two application instances and the monitoring instance correspond to individual containers, individual virtual machines or uni-kernels (again, the VMs 502) (Dubal, FIG. 5, paragraph [0058]).  The motivation regarding the obviousness of claim 15 is also applied to claim 27.
	Regarding claim 28, Dubal-Raney discloses the monitoring controller according to claim 15, wherein the monitoring controller process further to request resources to be reserved on the first host for a monitoring instance from a manager (wherein a virtual machine manager (VMM) or hypervisor, such as a hypervisor 522, implements a virtualization intermediary layer that provides a set of virtual system resources to each SI) (Dubal, FIG. 5, paragraph [0058]).  The motivation regarding the obviousness of claim 15 is also applied to claim 28.
	Claims 2-7, 12 and 13 include “method” claims that perform limitations substantially as described in “monitoring controller” claims 16-21, 26 and 27, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-7, 12, 13, 15-21 and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant’s arguments, as well as request for reconsideration, filed February 4, 2021, have been fully considered, but they are moot in view of new grounds of rejection.
11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, MORADI et al. (USPGPUB 2018/0123928 A1) discloses several methods and devices for monitoring network performance for container virtualization.  In particular, MORADI et al. discloses a server node, a virtual container and methods for establishing a monitoring function which monitors performance metrics of data traffic of a first task container in a virtual environment.  The methods comprise instantiating a monitoring function, receiving data traffic communicated between the first task container and a second task container, whereupon the data traffic is mirrored to a monitoring container.  The methods also comprise executing the monitoring function for monitoring the performance metrics of the mirrored data traffic.  Monitoring and task processes are separated, which allows multiple virtualized network functions (VNFs) to share the same monitor reducing overhead (See MORADI, Abstract).  An additional relevant prior art reference to Nanda et al. (USPAT 10,264,202 B1) discloses a computer-implemented method for scalable network monitoring in virtual data centers comprising (1) identifying a plurality of network monitoring agents executing on a plurality of virtual machine host systems within a virtual data center, (2) intercepting, at a receiving virtual machine host system, a traffic flow within a virtual network within the virtual data center, (3) determining a processor load on each of the plurality of virtual machine host systems, (4) selecting, based on the processor load on the receiving virtual machine host system exceeding an established threshold, an alternate virtual machine host system that executes a second network monitoring agent for inspecting the traffic flow, and (5) limiting the processor load on the receiving virtual machine host system by designating the second network monitoring agent executing on the alternate virtual machine host system to inspect the traffic flow (See Nanda, Abstract).
12.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441